Citation Nr: 1428955	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-05 539A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to December 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing before the undersigned Acting Veterans Law Judge was held in May 2012.  A transcript of the hearing has been associated with the claims file.

The issue was originally characterized as entitlement to service connection for a mental health condition.  However, based on the medical evidence of record, the issue has now been recharacterized as identified above. 

The request to reopen the claim of entitlement to service connection for paranoid schizophrenia, is granted herein, and the merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A January 2008 rating decision denied the appellant's original claim for entitlement to service connection for a mental condition.  The appellant was notified of the decision and his appellate rights, but did not timely appeal the decision.

2.  Evidence received since the January 2008 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying entitlement to service connection for a mental condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Since the January 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

II. The Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove the merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The appellant's mental condition service connection claim was originally denied in a January 2008 rating decision; the appellant was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the January 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) , which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, here, such regulation is inapplicable as no new and material evidence pertaining to the appellant's claim was received prior to the expiration of the appeal period stemming from the January 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367   (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316   (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The appellant subsequently attempted to reopen his claim in August 2009; the RO denied the reopening of the paranoid schizophrenia claim in a rating decision issued in January 2010.  Thereafter, the appellant submitted a statement in February 2010 in which he requested that his claim be reopened.  Subsequently, the RO issued a May 2010 rating decision denying the appellant's claim.  In June 2010, the appellant submitted a notice of disagreement stating that he was treated for a mental condition while in service.  The Board finds that, pursuant to 38 C.F.R. § 3.156(b), this is new and material evidence which was received within one year of the issuance of the January 2010 rating decision.  As such, as the appellant's statement addresses whether his mental illness began on active duty, the Board finds that such is new and material evidence.  Therefore, the January 2010 rating decision is not final.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Since the prior final January 2008 rating decision, the appellant testified at the May 2012 Board hearing that during service, he was taken to see a psychiatrist at the San Diego Counseling Center where he was told he had a disability.  He stated that the psychiatrist told him he was mentally unfit for training as the Veteran could not comprehend his military life.  The appellant stated he was hold he was "kid in a grown man's body."  The appellant further stated that during training, he was "confused the whole time and I didn't know why I was there or what I - or who I was while I was there." 

The Veteran also testified that he was diagnosed and treated for paranoid schizophrenia within one year of separation from his military service.

Given the appellant's lay statement of experiencing symptomatology of a mental condition during service and that he was told by a psychiatrist that he was mentally unfit for service, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision and it relates to an unestablished fact necessary to substantiate the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  This claim will be discussed further in the REMAND following this decision.






ORDER

As new and material evidence has been received, the claim for entitlement to service connection for paranoid schizophrenia, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Board notes that it is clear from the evidence of record that the Veteran has been diagnosed with paranoid schizophrenia.  As stated, the appellant testified that he was told he was mentally unfit for service.  The appellant stated that a psychiatrist at a hospital or infirmary at Camp Pendleton stated he was to be diagnosed as unfit for training and that he "[would not] be able to handle it."  While the appellant's service treatment and personnel records are of record, there is no indication in any of the records that the appellant was seen by a psychiatrist at Camp Pendleton.  Therefore, the Board finds that an attempt should be made to locate these potentially absent records and associate them with the claims file.

The appellant also stated that within one year of discharge he was treated at the Lakes Regional MHMR Center in Greenville, Tennessee, and was hospitalized for schizophrenia.  It is unclear to the Board whether the appellant was hospitalized at Lakes Regional MHMR Center or at another mental health facility.  The Board also notes that records as early as 1980 for treatment at the Lakes Regional MHMR Center are not of record.  The earliest record from Lakes Regional MHMR Center within the claims file is dated 2006.  Therefore, these records must be obtained and associated with the claims file.  In addition, if the appellant indicates that he was hospitalized at a facility other than the Lakes Regional MHMR Center, the appellant must assist by identifying the facility and providing any additional information.  In this regard, the Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Board further notes that the most recent VA treatment record, which is located on the Virtual VA system, is dated March 2012.  On remand, any outstanding records, VA or private, must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, all VA treatment records since March 2012 must be obtained and associated with the claims file.

Furthermore, the appellant testified that he was currently in receipt of Supplemental Security Income (SSI) benefits.  The Board notes that SSI benefits can be awarded based on the presence of a disability, and were likely so awarded in the appellant's case.  See 20 C.F.R. § 416.202 (2013) (explaining the bases of eligibility as age 65 or older, blindness, or disability).  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2013). The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that where a veteran receives benefits from the Social Security Administration (SSA) that are based on the determination of disability, those records are potentially relevant and should be obtained.  In this case, VA has not attempted to obtain any records in SSA's possession concerning the appellant's receipt of SSI benefits.  As any such records are potentially relevant to the claim on appeal, they should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Finally, the Board notes the appellant has not been afforded a VA examination for his paranoid schizophrenia.  Given the appellant's testimony that he was told he was mentally unfit during service, was hospitalized and diagnosed with paranoid schizophrenia within one year of separation, and the lack of a VA examination and opinion, the appellant should undergo a VA examination to clarify the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel Records Center in St. Louis, Missouri (NPRC), the Records Management Center, or through any other official channels, any absent service treatment and personnel records from the appellant's time in service, to include any records from a psychiatrist at Camp Pendleton.  The appellant should also be requested to submit any service treatment and personnel records he has in his possession.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file. 

2. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All VA treatment records dated since March 2012 must be obtained and associated with the claims file.

In addition, obtain all private treatment records which have not been obtained already.  Namely, records from the Lakes Regional MHMR Center from 1980 to 2006 and any other hospitalization records from 1980 not of record.  The AMC should contact the appellant and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the appellant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The AMC should also inform the appellant that he can provide alternative forms of evidence.

3. Obtain a copy of any SSA decision awarding or denying SSA benefits for the appellant, copies of all medical records upon which any such SSA benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the appellant.  All efforts to obtain these records should be fully documented, and SSA should be asked to provide a negative response if these records are not available.

4. Once all outstanding records have been obtained and associated with the claims file to the extent possible, schedule the appellant for an appropriate VA examination to determine the etiology of any current paranoid schizophrenia.  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current paranoid schizophrenia, or any other mental illness, is etiologically related to any incidents of the appellant's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The examiner should obtain a complete and detailed lay history from the appellant.  The examiner is also asked to review and comment on the appellant's in-service medical treatment and personnel records.  The examiner is asked to consider all this and any post-service treatment when formulating an opinion and a complete rationale for any opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.


If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5. Upon completion of the foregoing, review the examination reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268   (1998); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

6. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the appellant's claim, considering all applicable laws and regulations.  If the claim remains denied, the AMC should provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


